DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of this application claims the priority benefit of Chinese Patent Application No. 201910141796.5, filed on February 26, 2019.

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Application Status
4.	Acknowledgment is made of the present application is filed on February 26, 2020. Claims 1-20 are pending. This communication is considered fully responsive and sets forth below.

Specification
5.	The title of the invention is not descriptive.
The title of this application is “METHOD AND DEVICE IN UE AND BASE STATION FOR WIRELESS COMMUNICATION.” The examiner objects the usage of this title as it is not clearly indicative of the invention to which the claims are directed. 
A substitution of a new title is anticipated.

Claim Objections
6.	Claims 1-5 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites “1. A User Equipment (UE) for wireless communication, comprising: 
a first receiver, receiving a first signaling, the first signaling being used to determine K time domain resource(s), K being a positive integer; 
afirst transceiver, operating a first radio signal in the K time domain resource(s); 
wherein....”
Apparently, there is a typographic error with the term “afirst” as indicated in italics above. A proper correction is anticipated.
Claims 2-5 are objected to since they all depend from claim 1.

Allowable Subject Matter
7.	Claims 6-20 are allowed. Claims 1-5 would be allowable if rewritten or amended to overcome the objection under 37 CFR 1.75(c) presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Chun et al. (US 10,299,261) and Byun et al. (US 2016/0112977) are generally directed to various aspects of the downlink multi-user (DL MU) data transmission in the wireless communication system, including receiving, by a station (STA), a DL MU data frame from an access point (AP) and transmitting, by the STA, an acknowledgement (ACK) frame in response to the DL MU data frame, wherein a plurality of ACK frames transmitted by a plurality of STAs in response to the DL MU data frame is multiplexed to configure an uplink multi-user (UP MU) ACK frame, and the time and size of a frequency resource at which the ACK frame is transmitted may be determined 
However, in consideration of the claim limitations filed February 26, 2020 and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“wherein the first radio signal carries a first bit block, a first time-domain-resource size and a target parameter are used to determine size of the first bit block, at least one of the K time domain resource(s) is used to determine the first time-domain-resource size;” and “whether the target parameter is the first parameter or the second parameter is related to the first time-domain-resource size, or, whether the target parameter is the first parameter or the second parameter is related to the K; the operating is transmitting, or, the operating is receiving,” as specified in claim 1. 
Similar limitations are included in claim 11.
 “wherein the first radio signal carries a first bit block, a first time-domain-resource size and a target parameter are used to determine size of the first bit 
Similar limitations are included in claim 16.
Dependent claims 2-5, 7-10, 12-15, and 17-20 are also allowable for incorporating the features recited in the independent claims.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chun et al. (US 10,299,261) is cited to show the downlink multi-user (DL MU) data transmission in the wireless communication system, including receiving, by a station (STA), a DL MU data frame from an access point (AP) and transmitting, by the STA, an acknowledgement (ACK) frame in response to the DL MU data frame, wherein a plurality of ACK frames transmitted by a plurality of STAs in response to the DL MU data frame is multiplexed to configure an uplink multi-user (UP MU) ACK frame, and the time and size of a frequency resource at which the ACK frame is transmitted may be 
Byun et al. (US 2016/0112977) is generally directed to various aspects of mechanism for performing timing synchronization in a wireless communication system, including determining resource information for D2D communication considering the number of D2D terminals and a cell size of a base station, which has different frequency and time domains according to D2D terminals, and includes different time offset values;
Vasseur et al. (US 2013/0022083) is cited to show sub-slotting to improve packet success rate in carrier sense multiple access networks;
Thyamagundalu et al. (US 2016/0285932) is cited to show a multicast traffic distribution in a multi-pod network environment, wherein network nodes interested in the traffic subscribe to the multicast group and originate traffic onto the multicast group in the underlay (e.g., Layer 3) and such interested network nodes become part of a Layer 2 broadcast domain in each pod, called the bridge domain (BD);
Moon (US 2020/0187236) is generally directed to various aspects of mechanism for transmitting or receiving a control channel by a base station in a communication system, including: configuring a control resource set including a plurality of REGs, interleaving, on a frequency axis, the plurality of REGs included in the control resource set, configuring an REG pool including at least two interleaved REGs, configuring at least one CCE in the REG pool, and transmitting control information through a search space configured by the at least one CCE.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473